     CASE 0:18-cv-03025-JNE-ECW Document 162 Filed 07/01/20 Page 1 of 2




Squitieri & Fearon, LLP
32 East 57th Street, 12th Floor
New York, New York 10022
Tel: 212.421.6492
Fax: 212.421.6553
www.sfclasslaw.com

Olimpio Lee Squitieri
lee@sfclasslaw.com

                                              June 30, 2020

BY EMAIL

Honorable Joan N. Ericksen, U.S.D.J.
United States District Court
District of Minnesota
300 South Fourth Street
Minneapolis, Minnesota 55415

       Re:     Ciofoletti, et al. v. Securian Financial Group, Inc., et al.
               Case No.: 18-cv-03025

Dear Judge Ericksen:

       I write on behalf of Plaintiffs to bring to the Court’s attention a decision of the Superior
Court of California, County of Marin, issued on June 24, 2020. This decision is relevant to the
Rule 12(b)(2) motion filed by Defendant Shurwest, LLC and which was argued to the Court
(along with Shurwest’s 12(b)(6) motion) on June 23, 2020 at 11:00 a.m.

        The attached decision denied Shurwest’s motion to quash service of summons for lack of
personal jurisdiction. The Superior Court found that “specific jurisdiction exists” because
Shurwest “purposefully established contact with California” and the “claims arise out of these
contacts.” See attached at page 1. Among the findings of the Superior Court relevant here were
that “Shurwest benefited from FIP’s facilitating the funding of life insurance policies on which
Shurwest received a commission.” Id. at 3 of 5. Of further relevancy was the following finding:
“Shurwest was aware that its agents were recommending FIP as a funding mechanism for the
IUL policy recommended by the Retirement Reboot Program, that the purpose of using the FIP
as a funding mechanism (rather than direct funding) was to purchase IUL at higher levels, and
that Shurwest received commissions from the IUL purchases and benefitted from increased
funding levels provided by the FIP.” Id. at 4 of 5.
     CASE 0:18-cv-03025-JNE-ECW Document 162 Filed 07/01/20 Page 2 of 2

Honorable Joan N. Ericksen, U.S.D.J.
June 30, 2020
Page 2

        We submit the decision for the Court’s consideration.

                                             Respectfully,




                                             Lee Squitieri

LS:mm
Encl.
